t c summary opinion united_states tax_court randy m and carmene m javorski petitioners v commissioner of internal revenue respondent docket no 2107-09s filed date gary c randall and james j workland for petitioners robert v boeshaar for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency2 in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concessions the issues for decision are whether petitioners are entitled to a bad_debt deduction under sec_166 of dollar_figure a capital_loss deduction for a worthless_security under sec_165 a deduction of dollar_figure as an ordinary and necessary business_expense under sec_162 and a deduction for interest the deficiency includes self-employment_tax of dollar_figure respondent also allowed petitioners a deduction for self- employment_tax of dollar_figure these issues involve computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s opinion see sec_164 sec_1401 sec_1402 respondent made adjustments to petitioners’ deductions for medical dental expenses and miscellaneous_itemized_deductions because after adjustments to petitioners’ gross_income the amounts did not exceed the and 2-percent floors of sec_213 and sec_67 respectively respondent also disallowed petitioners’ claimed net_operating_loss these issues involve computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s opinion see sec_67 sec_172 and d a respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 petitioners concede that the initial dollar_figure equity_investment in lucca interiors inc discussed infra for which a stock certificate was issued does not give rise to a bad_debt deduction finally the parties agree that petitioners are entitled to the following expenses dollar_figure for supplies dollar_figure for meals and entertainment dollar_figure for travel dollar_figure for gifts and dollar_figure for telephone pager payments totaling dollar_figure under sec_163 as either interest accrued in connection with a trade_or_business or as qualified_residence_interest background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in washington state when the petition was filed in and for the past years randy javorski petitioner has worked as an independent manufacturers sales representative for to furniture and lighting manufacturers including design institute of america dia in this capacity petitioner received commissions when he arranged sales between furniture stores and manufacturers he represented petitioner had long considered opening a furniture store and in petitioner met with stephan eberle mr eberle to discuss this possibility together petitioner and mr eberle drafted a basic business plan for what became lucca interiors inc lucca lucca was organized as a canadian corporation that owned and operated a furniture store in vancouver british columbia petitioner had dual motives for establishing lucca one reason was to fill a niche in the vancouver furniture market the second reason was to establish a client ie lucca that would purchase furniture from manufacturers petitioner represented petitioner earned a commission whenever he arranged transactions between lucca and manufacturers he represented petitioner anticipated earning steady commissions with the creation of lucca because he believed lucca would consistently purchase goods through him lucca purchased much of its merchandise including goods from dia through petitioner petitioner contributed dollar_figure to lucca in exchange for a 49-percent ownership_interest he obtained the funds to incorporate lucca by opening a line of credit5 loc with washington mutual that had a maximum credit line of dollar_figure mr eberle did not contribute any capital to the venture at this time or any other but he received the remaining percent of the stock for his role as lucca’s manager in lucca opened its doors for business all of petitioner’s transfers to lucca were drawn from one of three lines of credit that he opened every line of credit petitioner used to transfer funds to lucca was issued to both petitioner and mrs javorski however the lines of credit were used only by petitioner in connection with lucca thus we will refer only to petitioner opening lines of credit petitioner continued to transact business with other furniture stores after lucca was formed and never considered himself an employee of lucca during the first year lucca conducted business approximately to percent of petitioner’s sales as a representative were to lucca to meet lucca’s operating costs and obligations to creditors petitioner continued to draw money on loc on july and petitioner transferred dollar_figure dollar_figure and dollar_figure respectively to lucca on date petitioner transferred another dollar_figure to lucca petitioner needed additional funds to meet lucca’s financial demands in date petitioner opened a second line of credit loc secured_by petitioners’ rental property on or about date petitioner transferred dollar_figure to lucca lucca’s financial prospects quickly diminished in by that time customers had stopped visiting the store and lucca needed to find new clientele lucca had incurred many debts and needed more money to meet its obligations to further finance lucca’s operations petitioner transferred dollar_figure to lucca on or about date and dollar_figure on or about date by date petitioner had almost exceeded his loc credit limit so petitioner replaced loc with loc which was secured_by petitioners’ principal_residence on or about date petitioner used loc to satisfy the balance of loc and transferred dollar_figure to lucca on or about date lucca accumulated a dollar_figure debt for goods purchased from dia in dia knew of petitioner’s relationship to lucca and encouraged petitioner to sell dia’s products to lucca however as lucca’s debt climbed dia withheld special orders from lucca until dia received payment for its goods in order to release the special orders petitioner made two payments totaling dollar_figure to dia in date while the dollar_figure payment was enough to release the special orders dia sought more money from lucca to reduce lucca’s debt lucca’s indebtedness to dia in prompted dia’s president to call petitioner and threaten him with the possibility of losing his position as dia’s representative if lucca did not satisfy its debt in response petitioner paid dia dollar_figure on date to further reduce the amount of lucca’s debt to dia and to maintain his position as dia’s representative unfortunately for petitioner lucca was not successful and filed for bankruptcy on date lucca’s assets were assigned to the bankruptcy trustee mackay company ltd mackay on date mackay prepared a preliminary report on date regarding the administration of lucca’s estate the report stated it appears that there will be no distribution to unsecured creditors petitioner never pursued a claim against lucca during the bankruptcy proceedings to recover any of his payments but as mackay’s preliminary report suggests recovery for unsecured creditors appeared unlikely on date mackay prepared the notice of final dividend and application_for discharge of trustee for lucca mackay found that there were no funds available for distribution lucca was dissolved on date in petitioners paid mortgage interest of dollar_figure for funds borrowed from loc and dollar_figure for funds borrowed from loc with the exception of petitioner’s dollar_figure initial contribution to lucca for which lucca issued stock to petitioner petitioners did not provide any documentation that explained how petitioner or lucca treated the remaining dollar_figure petitioner transferred to lucca ie as a loan or a contribution lucca recorded the transfers by writing down in its records that it received cash from petitioner however we do not know anything more about the records because they were unavailable furthermore petitioner expected to recover his transfers only in the event that lucca became profitable discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to the deductions claimed rule a 290_us_111 petitioners do not allege nor do we find that sec_7491 applies i sec_166 business_bad_debt deduction sec_166 provides as a general_rule that a deduction shall be allowed for any debt which becomes worthless within the taxable_year only a bona_fide debt can be deducted however a bona_fide debt arises when a debtor-creditor relationship is formed because of an unconditional valid and enforceable obligation to pay a fixed or determinable sum of money boatner v commissioner tcmemo_1997_379 affd without published opinion 164_f3d_629 9th cir sec_1_166-1 income_tax regs a gift or contribution_to_capital shall not be considered a debt for purposes of sec_166 91_tc_575 sec_1_166-1 income_tax regs petitioners argue that the transfers totaling dollar_figure including amounts paid directly to lucca or on its behalf were loans and not equity investments the question of whether transfers of funds to closely held corporations constitute debt or equity must be decided on the basis of all the relevant facts and circumstances 74_tc_476 taxpayers generally bear the burden of proving that the transfers constituted loans and not equity investments rule a courts look to the following nonexclusive factors to evaluate the nature of transfers of funds to closely held corporations the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce the payment of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain loans from outside lending institutions 748_f2d_1365 9th cir citing a r lantz co v united st424_f2d_1330 9th cir revg tcmemo_1983_120 these factors serve only as aids in evaluating whether transfers of funds to closely held corporations should be regarded as capital contributions or as bona_fide loans 398_f2d_694 3d cir no single factor is controlling dixie dairies corp v commissioner supra pincite however the ultimate question is whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comported with the economic reality of creating a debtor-creditor relationship 61_tc_367 transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny and labels attached to such transfers by the controlling shareholders through bookkeeping entries or testimony have limited significance unless these labels are supported by objective evidence fin hay realty co v united_states supra pincite dixie dairies corp v commissioner supra pincite see also bauer v commissioner supra pincite8 a r lantz co v united_states supra rather than analyze in this opinion the facts here involved in light of every factor on the debt-equity checklists we confine our discussion to those points we find most pertinent first petitioners’ posttransaction characterization of the transfers totaling dollar_figure as loans is undermined by the lack of any formal indicia of bona_fide debt for example petitioner’s transfers to lucca were not accompanied by a note specifying a maturity_date an interest rate or a repayment schedule a second factor that weighs against a debtor-creditor relationship while petitioner was not the controlling shareholder on account of his minority ownership_interest he effectively controlled lucca mr eberle was the active manager but his decisions were subject_to petitioner’s approval and petitioner had contributed all of the operating capital consequently we will closely scrutinize petitioner’s characterization of his transfers is petitioner’s continued investment in a struggling company without receiving any security_interest in the company it is unreasonable to conclude that a prudent creditor would continue to make unsecured loans to a debtor with expectation of repayment 298_f2d_570 4th cir affg tcmemo_1961_8 third petitioner’s expectation of recouping his transfers only in the event that lucca became successful undermines the valid and enforceable obligation element see sec_1_166-1 income_tax regs finally petitioners provided no documentary_evidence that lucca treated the transfers as loans on its books despite the absence of formal aspects that typically denote a bona_fide debt petitioners contend that this case is analogous to johnson v commissioner tcmemo_1977_436 and consequently their transfers should be characterized as bona_fide debt we disagree first in johnson the taxpayer provided the court with minutes from two board_of directors meetings that not only discussed the need to repay but later ratified the corporation’s obligation to repay any advances second the taxpayer in that case demonstrated that the corporation that made the transfers recorded them as accounts_receivable and the corporation we note as an additional factor that petitioner did not file a claim in lucca’s bankruptcy proceeding receiving the transfers recorded them as accounts_payable third the payments were characterized by the court as bona_fide debt only so long as a reasonable expectation of repayment existed once the taxpayer’s expectation of repayment became unreasonable because of the corporation’s unlikely chance of recovery the court characterized the transfers as equity investments id it is true that this case resembles johnson in the sense that no note was executed no repayment schedule was set and no interest rate was attached to the transfers however other factors in johnson which are not present in petitioners’ case clearly denoted the parties’ intent to create a bona_fide debt and an enforceable obligation to repay the transfers id here the only evidence of bona_fide debt was petitioner’s self-serving testimony that he expected to be repaid for his transfers and that lucca was obligated to repay them lucca did not register the transfers as accounts_payable lucca’s business had already withered by yet petitioner continued to make transfers to lucca throughout the year with little to no business in it was unreasonable for petitioner to expect repayment of his transfers petitioners did not provide business records or corroborating testimony that would objectively reveal petitioner’s or lucca’s intent applying heightened scrutiny to this case because petitioner is so closely connected to lucca we find that petitioner’s testimony alone is insufficient to characterize the transfers as loans therefore without formal elements typically evincing a debt_instrument and objective evidence supporting petitioners’ characterization of the transfers we find that petitioner’s transfers to lucca were not bona_fide debt consequently petitioners are not entitled to a bad_debt deduction under sec_166 ii sec_165 worthless_security deduction as we found above petitioner’s transfers constituted equity not debt petitioners argue that they are entitled to deduct as a capital_loss for a worthless_security in the amount of petitioner’s basis in his lucca stock respondent argues that to the extent petitioner’s lucca stock became worthless it did not do so until under sec_165 securities which are capital assets that become worthless during a taxable_year are treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 for purposes of sec_165 the term security includes a share of stock in a corporation sec_165 sec_1244 does not apply to petitioners’ stock because lucca is not a domestic_corporation for a taxpayer to qualify for a capital_loss deduction under sec_165 a stock interest in a corporation must be wholly worthless sec_1_165-5 income_tax regs whether the stock interest in the corporation is worthless and the taxable_year in which such worthlessness occurred are questions of fact with respect to which petitioners generally bear the burden_of_proof see rule a 326_us_287 welch v helvering u s pincite stock is worthless if it has neither liquidating value nor potential value 71_tc_955 a corporation’s stock has liquidating value if its assets exceed its liabilities id a corporation’s stock has potential value if there is a reasonable expectation that it will become valuable in the future 38_bta_1270 affd 112_f2d_320 7th cir a corporation’s stock may be worthless if the corporation declares bankruptcy ceases to operate liquidates or has a receiver appointed because these events can destroy the stock’s potential value id petitioner’s stock in lucca became worthless in because lucca lacked liquidating and potential value lucca filed for bankruptcy on date on the same day mackay was appointed as lucca’s bankruptcy trustee mackay found that lucca’s liabilities exceeded its assets thus there was no liquidating value moreover lucca had no prospects of recovering from its financial problems and had decided to dissolve consequently petitioner could not reasonably expect the stock to gain any future value therefore petitioners are entitled to a deduction for worthless securities equal to petitioner’s adjusted_basis in his lucca stockdollar_figure iii sec_162 deduction for dollar_figure taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_165 petitioner’s cost_basis in his lucca stock presumably dollar_figure was increased by the amounts described above that he subsequently contributed to lucca see sec_1016 483_us_89 a shareholder is entitled to increase the basis of his shares by the amount of cash contributed to the corporation’s capital even if the other shareholders make no contribution at all business welch v helvering supra pincite the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite petitioners argue that the dollar_figure payment to dia on behalf of lucca was an ordinary and necessary business_expense a taxpayer generally may not deduct the payment of another person’s expense see deputy v du pont supra 881_f2d_336 6th cir affg tcmemo_1988_180 802_f2d_365 9th cir shareholder’s payment of corporate obligation is not ordinary and necessary under sec_162 affg in part and revg in part tcmemo_1984_264 48_tc_679 however where a taxpayer can show that the payment of another’s expense protected or promoted the taxpayer’s own business then such payment may be deductible 121_tc_168 115_tc_172 lohrke v commissioner supra pincite typically in these circumstances the original obligor is unable to make payment and the taxpayer satisfies the obligation to protect or promote his interests see hood v commissioner supra pincite petitioner’s payment to dia was made expressly for the preservation of his own business petitioner earned commissions from dia whenever a furniture store bought dia’s products through him in lucca owed approximately dollar_figure for goods purchased from dia through petitioner despite petitioner’s and mr eberle’s best efforts lucca did not recover from its financial problems and as a result lucca could not pay its debts to dia to recover a portion of lucca’s debts to dia dia’s president threatened petitioner with the possibility of losing his position as dia’s representative in order to avoid losing his position with dia a manufacturer that was important to him he paid dia dollar_figure moreover lucca had little prospect of recovery because it could not attract business the dollar_figure payment on lucca’s behalf would have little impact on lucca’s debts to its creditors hence the dollar_figure payment was primarily for the preservation of petitioner’s business as a representative had petitioner lost dia’s business he would have lost a significant portion of his income therefore petitioner paid dia to protect his business as a representative consequently petitioners are entitled to deduct the dollar_figure payment under sec_162 iv sec_163 deduction of dollar_figure of interest payments sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness however sec_163 disallows deductions of personal_interest accrued during the taxable_year in the case of a taxpayer other than a corporation personal_interest is any interest allowable as a deduction other than interest listed in sec_163 petitioners argue that their interest is either interest_paid or accrued on indebtedness that is properly allocable to a trade_or_business or qualified_residence_interest and therefore it is not personal_interest see sec_163 d a deduction of interest properly allocable to a trade_or_business for petitioners to deduct interest under sec_163 the interest_expense must be properly allocable to a trade_or_business sec_1_163-8t temporary income_tax regs fed reg date provides the rules for the allocation of interest_expense for purposes of sec_163dollar_figure 119_tc_44 debt is allocated to expenditures in accordance with the use of the debt proceeds sec_1_163-8t temporary income_tax regs fed reg date in general interest_expense accruing on a debt during any period is allocated to expenditures in the same manner as the debt is allocated temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 as we found above the circumstances surrounding the dollar_figure payment that petitioner made directly to dia was for the purpose of protecting and promoting his business as a representative thus the interest_paid or accrued on dollar_figure of indebtedness is properly allocable to petitioner’s business as a representative consequently petitioner is entitled to deduct the amount of interest attributable to dollar_figure of indebtedness the remaining interest_paid or accrued on petitioners’ indebtedness may not be deducted as interest accrued in connection with petitioner’s business as a representative petitioner contributed the remaining funds to lucca to meet its operating costs thus the remaining interest that he paid on the indebtedness is properly allocable to lucca’s business not to his business as a representative that being the case petitioners are not entitled to deduct the remaining interest under sec_163 b deduction of interest as qualified_residence_interest petitioners’ alternative argument is that the interest_paid on the loans is qualified_residence_interest to be deductible as qualified_residence_interest petitioners’ indebtedness must be either interest_paid or accrued on acquisition_indebtedness or interest_paid or accrued on home_equity_indebtedness during the taxable_year see sec_163 acquisition_indebtedness acquisition_indebtedness means any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 the funds petitioner borrowed were either contributed to lucca or were used to pay lucca’s debts to dia consequently petitioners’ interest was not paid_or_accrued on indebtedness used to acquire construct or substantially improve a qualified_residence home_equity_indebtedness home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of such qualified_residence reduced by the amount of acquisition_indebtedness with respect to such residence sec_163 petitioners have not provided any information regarding the fair_market_value of either the principal_residence or the rental property nor have they provided any documents illustrating the amount of acquisition_indebtedness if any attached to either of the two properties consequently without values to calculate whether the indebtedness exceeded the fair_market_value minus acquisition_indebtedness petitioners may not deduct their interest payments as home_equity_indebtedness see sec_6001 sec_1_6001-1 e income_tax regs in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
